Name: Commission Regulation (EEC) No 1508/80 of 16 June 1980 re-establishing the levying of customs duties on twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145 (code 1450), originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/38 Official Journal of the European Communities 17 . 6 . 80 COMMISSION REGULATION (EEC) No 1508/80 of 16 June 1980 re-establishing the levying of customs duties on twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145 (code 1450), originating in developing countries , to which the preferential tariff arrange ­ ments set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, the ceiling, calculated as indicated above , should be 409 tonnes ; whereas on 30 May 1980 the amount of imports into the Community of the products in ques ­ tion , originating in countries covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in question . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 55 % of the total imports into the Community of products in the category in question , from all beneficiaries , in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 125% in general of the preferential amount fixed for 1978 ; whereas Articles 4 ( 1 ) and 10 of that Regulation provides that customs duties may be re-established at any time once the Community ceiling has been reached, with the exception of those products originating in countries listed in Annex F thereto ; HAS ADOPTED THIS REGULATION . Article 1 As from 20 June 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2984/79 , shall be re-established in respect of the following products, imported into the Community, originating in all beneficiary countries and territories, with the exception of those listed in Annex F to Regulation ( EEC) No 2894/79 : Code Category CCT heading No N1MEXE code ( 1980) Description ( I ) ( 2 ) (3 ) (4) 1450 145 ex 59.04 59.04-20 ; 50 Twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1980 . For the Commission £tienne DAVIGNON Member of the Commission (') OJ No L 332, 27 . 12 . 1979 , p. 1 .